UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21075 Dreyfus Institutional Cash Advantage Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Cash Advantage Fund January 31, 2010 (Unaudited) Negotiable Bank Certificates of Deposit56.1% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 0.56% - 0.58%, 3/15/10 - 4/6/10 650,000,000 650,000,000 Banco Bilbao Vizcaya Argentaria (Yankee) 0.24% - 0.32%, 2/16/10 - 7/30/10 1,160,000,000 a 1,160,006,885 Bank of Ireland (Yankee) 0.62%, 3/23/10 700,000,000 b 700,000,000 Bank of Nova Scotia (Yankee) 0.30% - 0.31%, 3/29/10 - 4/15/10 630,000,000 630,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.24% - 0.25%, 2/12/10 - 3/4/10 1,300,000,000 1,300,000,000 Barclays Bank PLC (Yankee) 0.42% - 0.55%, 3/22/10 - 5/12/10 650,000,000 650,000,000 BNP Paribas (Yankee) 0.30%, 7/15/10 1,000,000,000 1,000,000,000 Calyon NA (Yankee) 0.22% - 0.60%, 2/5/10 - 7/2/10 1,600,000,000 1,600,000,000 Citibank N.A. 0.20%, 2/16/10 150,000,000 150,000,000 Credit Industriel et Commercial (London) (Yankee) 0.30% - 0.33%, 2/8/10 - 3/1/10 1,500,000,000 1,500,006,897 DZ Bank AG (Yankee) 0.21%, 4/7/10 - 4/15/10 900,000,000 900,000,000 HSBC USA Inc. (London) 0.32%, 3/29/10 75,000,000 75,000,000 ING Bank N.V. (London) 0.24% - 0.27%, 2/16/10 - 5/4/10 1,500,000,000 1,500,000,000 Intesa Sanpaolo SpA (Yankee) 0.31% - 1.08%, 3/29/10 - 5/21/10 1,150,000,000 1,150,000,000 Mizuho Corporate Bank (Yankee) 0.25%, 2/5/10 565,000,000 565,000,000 Natixis (Yankee) 0.28%, 4/5/10 - 4/6/10 1,100,000,000 1,100,000,000 Rabobank Nederland (Yankee) 0.30% - 0.31%, 3/29/10 - 7/7/10 1,300,000,000 1,300,000,000 Royal Bank of Scotland PLC (Yankee) 0.28%, 2/16/10 1,000,000,000 1,000,000,000 Societe Generale (Yankee) 0.23%, 3/1/10 700,000,000 700,000,000 UBS AG (Yankee) 0.24% - 0.38%, 2/16/10 - 7/22/10 1,400,000,000 1,400,000,000 Unicredit Bank AG (Yankee) 0.34% - 0.45%, 2/5/10 - 3/8/10 1,300,000,000 1,300,000,000 Unicredit SPA (Yankee) 0.34%, 3/4/10 250,000,000 250,000,000 Westpac Capital Corp. 0.29%, 2/12/10 250,000,000 a 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $20,830,013,782) Commercial Paper14.4% Abbey National North America LLC 0.12%, 2/1/10 1,500,000,000 1,500,000,000 Banco Bilbao Vizcaya Argentaria 0.32% - 0.34%, 4/15/10 - 5/5/10 500,000,000 499,629,667 Deutsche Bank Financial LLC 0.28%, 7/29/10 235,000,000 234,674,655 Fortis Banque Luxembourg S.A. 0.29%, 3/1/10 300,000,000 299,932,333 Fortis Funding LLC 0.22%, 4/29/10 265,000,000 b 264,859,108 General Electric Capital Corp. 0.12% - 0.29%, 2/1/10 - 6/23/10 875,000,000 874,707,799 General Electric Co. 0.12%, 2/1/10 450,000,000 450,000,000 NRW Bank 0.24%, 5/7/10 345,000,000 344,781,500 Societe Generale N.A. Inc. 0.23% - 0.24%, 3/4/10 - 4/12/10 900,000,000 899,677,250 Total Commercial Paper (cost $5,368,262,312) Asset-Backed Commercial Paper2.2% Atlantis One Funding Corp. 0.32%, 3/25/10 200,000,000 b 199,907,556 Gemini Securitization Corp., LLC 0.13%, 2/1/10 600,000,000 b 600,000,000 Total Asset-Backed Commercial Paper (cost $799,907,556) Corporate Notes4.8% Bank of America Securities LLC 0.28%, 2/1/10 620,000,000 620,000,000 Barclays Bank PLC 0.68%, 2/20/10 675,000,000 675,000,000 Credit Suisse 0.31%, 2/10/10 500,000,000 500,000,000 Total Corporate Notes (cost $1,795,000,000) Short-Term Bank Note2.2% Bank of America N.A. 0.31%, 7/6/10 - 7/12/10 (cost $800,000,000) 800,000,000 U.S. Government Agency1.3% Federal Home Loan Mortgage Corp. 0.23%, 4/16/10 (cost $500,000,000) 500,000,000 a,c Time Deposits15.2% Citibank N.A. (Nassau) 0.12%, 2/1/10 1,000,000,000 1,000,000,000 Commerzbank AG (Grand Cayman) 0.12%, 2/1/10 500,000,000 500,000,000 Deutsche Bank AG (Grand Cayman) 0.12%, 2/1/10 486,000,000 486,000,000 DnB NOR Bank ASA (Grand Cayman) 0.13%, 2/1/10 1,500,000,000 1,500,000,000 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.13%, 2/1/10 350,000,000 350,000,000 Nordea Bank Finland PLC (Grand Cayman) 0.13%, 2/1/10 1,700,000,000 1,700,000,000 State Street Bank and Trust Co. (Grand Cayman) 0.10%, 2/1/10 125,000,000 125,000,000 Total Time Deposits (cost $5,661,000,000) Repurchase Agreements5.1% Barclays Financial LLC 0.10%-0.23%, dated 1/29/10, due 2/1/10 in the amount of $101,001,925 (fully collateralized by $98,432,292 Corporate Bonds, 5.50%-9.25%, due 9/15/10-8/15/35, value $103,000,001, $25,000 U.S. Treasury Bills, due 6/10/10, value $24,991 and $972,100 U.S. Treasury Notes, 4.75%, due 2/15/10, value $995,066) 101,000,000 101,000,000 Deutsche Bank Securities 0.11%, dated 1/29/10, due 2/1/10 in the amount of $1,500,013,750 (fully collateralized by $131,479,000 Federal Farm Credit Bank, 0.45%-3.75%, due 2/11/10-6/18/12, value $133,699,158, $349,280,000 Federal Home Loan Bank, 0%-5%, due 2/17/10-9/25/12, value $355,134,356, $603,542,000 Federal Home Loan Mortgage Corp., 0%-6.88%, due 2/9/10-3/26/14, value $622,584,494 and $406,909,000 Federal National Mortgage Association, 0%-6.21%, due 3/10/10-8/6/38, value $418,582,679) 1,500,000,000 1,500,000,000 Goldman, Sachs & Co. 0.11%, dated 1/29/10, due 2/1/10 in the amount of $300,002,750 (fully collateralized by $302,994,000 Federal Home Loan Mortgage Corp., 2.17%, due 5/7/12, value $306,000,542) 300,000,000 300,000,000 Total Repurchase Agreements (cost $1,901,000,000) Total Investments (cost $37,655,183,650) 101.3% Liabilities, Less Cash and Receivables (1.3%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities amounted to $1,764,766,664 or 4.7% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At January 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 37,655,183,650 Level 3 - Significant Unobservable Inputs - Total 37,655,183,650 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Cash Advantage Plus Fund January 31, 2010 (Unaudited) Negotiable Bank Certificates of Deposit53.6% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 0.56%, 4/6/10 100,000,000 100,000,000 Banco Bilbao Vizcaya Argentaria 0.32%, 2/17/10 70,000,000 a 70,000,000 Bank of Ireland (Yankee) 0.62%, 3/23/10 25,000,000 b 25,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.21%, 4/1/10 100,000,000 100,000,000 Barclays Bank PLC (Yankee) 0.42% - 0.52%, 4/9/10 - 5/12/10 130,000,000 130,000,000 Calyon NA (Yankee) 0.33%, 7/2/10 100,000,000 100,000,000 Citibank N.A. 0.20%, 2/16/10 100,000,000 100,000,000 Credit Industriel et Commercial (Yankee) 0.33%, 2/8/10 50,000,000 50,000,048 Fortis Bank (Yankee) 0.24%, 2/12/10 100,000,000 100,000,000 ING Bank N.V. (London) 0.27%, 2/16/10 50,000,000 50,000,000 Mizuho Corporate Bank (Yankee) 0.25%, 2/5/10 50,000,000 50,000,000 Natixis (Yankee) 0.28%, 4/5/10 100,000,000 100,000,000 Royal Bank of Scotland PLC (Yankee) 0.28%, 2/11/10 50,000,000 50,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.24%, 2/12/10 100,000,000 100,000,000 UBS AG (Yankee) 0.38%, 7/12/10 100,000,000 100,000,000 Unicredit SPA (Yankee) 0.34%, 3/8/10 100,000,000 100,000,000 Total Negotiable Bank Certificates of Deposit (cost $1,325,000,048) Commercial Paper13.1% Abbey National North America LLC 0.12%, 2/1/10 100,000,000 100,000,000 Banco Bilbao Vizcaya Argentaria 0.32%, 4/15/10 25,000,000 24,983,778 General Electric Capital Corp. 0.11%, 2/1/10 100,000,000 100,000,000 Societe Generale N.A. Inc. 0.24%, 4/7/10 100,000,000 99,956,667 Total Commercial Paper (cost $324,940,445) Asset-Backed Commercial Paper16.2% Amsterdam Funding Corp. 0.23%, 2/2/10 40,245,000 b 40,244,743 Atlantis One Funding Corp. 0.32%, 3/25/10 100,000,000 b 99,953,778 CHARTA LLC 0.32%, 7/12/10 100,000,000 b 99,856,889 Gemini Securitization Corp., LLC 0.13%, 2/1/10 100,000,000 b 100,000,000 Windmill Funding Corp. 0.23%, 2/2/10 60,370,000 b 60,369,614 Total Asset-Backed Commercial Paper (cost $400,425,024) Corporate Note3.2% Bank of America Securities LLC 0.28%, 2/1/10 (cost $80,000,000) 80,000,000 Time Deposit4.9% Commerzbank AG (Grand Cayman) 0.12%, 2/1/10 (cost $120,000,000) 120,000,000 Repurchase Agreements9.0% Barclays Financial LLC 0.10%, dated 1/29/10, due 2/1/10 in the amount of $123,001,025 (fully collateralized by $123,700,300 U.S. Treasury Notes, 1.38%, due 3/15/12, value $125,460,029) 123,000,000 123,000,000 Deutsche Bank Securities 0.11%, dated 1/29/10, due 2/1/10 in the amount of $100,000,917 (fully collateralized by $58,565,000 Federal Home Loan Bank, 0.60%, due 5/10/11, value $58,603,555, $16,493,000 Federal Home Loan Mortgage Corp., 0%, due 7/6/10, value $16,483,104 and $26,226,000 Federal National Mortgage Association, 3.50%, due 8/25/14, value $26,913,704) 100,000,000 100,000,000 Total Repurchase Agreements (cost $223,000,000) Total Investments (cost $2,473,365,517) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities amounted to $425,425,024 or 17.2% of net assets. At January 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 2,473,365,517 Level 3 - Significant Unobservable Inputs - Total 2,473,365,517 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Cash Advantage Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 By: /s/ James Windels James Windels Treasurer Date: March 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
